ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Beechcraft Defense Company, LLC              )      ASBCA No. 61551
                                             )
Under Contract Nos. F A86 l 7-l 2-C-6 l 94   )
                    FA86 l 7-07-D-615 l      )
                    F A86 l 7-09-C-6 l 70    )
                    FA8617-06-D-6150         )
                    FA3002- l O-C-0006       )
                    F A8 l 06-1 O-C-0008     )
                    F A86 l 7-09-C-6 l 66    )
                    F A8620- l l-C-3000      )

APPEARANCES FOR THE APPELLANT:                      James J. McCullough, Esq.
                                                    Michael J. Anstett, Esq.
                                                    Anayansi Rodriguez, Esq.
                                                     Fried, Frank, Harris, Shriver &
                                                      Jacobson LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Debra E. Berg, Esq.
                                                    Stephen R. Dooley, Esq.
                                                     Trial Attorneys
                                                     Defense Contract Management Agency
                                                     Boston, MA

             OPINION BY ADMINISTRATIVE JUDGE SHACKLEFORD

       On December 8, 2017, a contracting officer issued a final decision asserting a
government monetary claim for alleged noncompliance of Cost Accounting Standards
under the captioned contracts. The decision was addressed to "Textron Corporation
(Parent of Beechcraft Corporation)." In the notice of appeal, counsel for appellant
asserted that the proper contractor under the captioned contracts is Beechcraft Defense
Company, LLC.* Appellant subsequently moved to dismiss the appeal for lack of


*   Counsel also asserted that Beechcraft Defense Company, LLC has changed its name
        to Textron Aviation Defense LLC and is awaiting government approval of the
        novation.
subject matter jurisdiction, asserting that the final decision did not assert a claim
against a "contractor" under the Contract Disputes Act, 41 U.S.C. §§ 7101-7109.

        The government does not oppose dismissal. Further, the government has
notified the Board that the contracting officer rescinded the December 8, 2017 final
decision and provided copies of a final decision dated May 17, 2018, that states that
the final decision dated December 8, 2017, is rescinded and replaced by the final
decision dated May 17, 2018. Where a contracting officer unequivocally rescinds a
final decision asserting a government claim, there is no longer any claim before the
Board to adjudicate, and the Board has dismissed the appeal as moot. URS Federal
Support Services, Inc., ASBCA No. 60364, 17-1 BCA ,r 36,587 at 178,204; Combat
Support Associates, ASBCA Nos. 58945, 58946, 16-1 BCA ,r 36,288 at 176,973.
Accordingly, the appeal is dismissed as moot.

       Dated: June 7, 2018




                                                    RICHARD SHACKLEFORD
                                                    Administrative Judge
                                                    Acting Chairman
                                                    Armed Services Board
                                                    of Contract Appeals


                                                    I concur




OWEN C. WILSON
Administrative Judge
                                                    L1:f::fl. .--
                                                    Administrative Judge
Vice Chairman                                       Armed Services Board
Armed Services Board                                of Contract Appeals
of Contract Appeals




                                             2
       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61551, Appeal of
Beechcraft Defense Company, LLC, rendered in conformance with the Board's
Charter.

       Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals




                                            3